DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 April 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 18-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (US 2017/0276219 A1) in view of Fluehmann (US 4,207,777).
Regarding claim 1, Kubo et al., herein Kubo, discloses a drive transmission device (1) for transmitting a driving force to a rotatable member (a drive target can 
Regarding claim 5, Kubo discloses said first gear (10) and said second gear (20) are made of polyacetal (¶¶ [0033, 0037]).
Regarding claim 18, Kubo discloses a drive transmission device (1) for transmitting a driving force to a rotatable member (a drive target can be driven via drive pin 23; ¶ [0041]), the device comprising: a first gear (10) configured to rotate about a first center (center of hole 11), the first gear (10; fig. 5A) including first teeth (10a), each of the first teeth (10a) including a first engage surface (AS1) and a first non-engage surface (NS1) on an opposite side of the first engage surface (each tooth of first gear 10 includes between tooth tip 10b and tooth bottom 10c, a first contacting tooth surface AS1 and on an opposite side, a first non-contacting tooth surface NS1; fig. 5A), the first engage surface (AS1) extending along a first involute curve (first contacting tooth surface AS1 extends along an involute curve; ¶ [0033]), and the first non-engage surface (NS1) including a first portion (NS1); and a second gear (20) configured to be driven by the first gear (10) so as to rotate about a second center (center of hole 21); the second gear (20) including second teeth (20a) configured to mesh with the first teeth (10a), each of the second teeth (20a) including a second engage surface (AS2) and a second non-engage surface (NS2) on an opposite side of the second engage surface (each tooth of second gear 20 includes between tooth tip 20b and tooth bottom 20c, a second contacting tooth surface AS2 and on an opposite side, a second non-contacting tooth surface NS2; fig. 5A), the second engage surface extending along an involute curve (¶ [0037]), the second non-engage surface (NS2) including a second portion (NS2); wherein said first 
Regarding claim 19, Kubo discloses wherein the first teeth (10a) includes a first driving tooth (gear 10 drives gear 20 and center tooth 10a is a first driving tooth; fig. 5A and ¶ [0041]), the second teeth (20a) includes a first driven tooth (center tooth 20a is a first driven tooth; fig. 5A) and a second driven tooth (upper tooth 20a is a second driven tooth; fig. 5A), and the second driven tooth (upper tooth 20a) is adjacent to the first driven tooth (center tooth 20a) and is located in upstream side of the first driven tooth (center tooth 20a) in a rotation direction of the second gear (upper tooth 20a is adjacent to center tooth 20a and is located upstream of center tooth 20a in a rotation direction of gear 20 along arrow B; fig. 5A), and wherein in a state where the first engage surface (AS1) of the first driving tooth (center tooth 10a) engages with the second engage surface (AS2) of the first driven tooth (center tooth 20a), at least part of the first non-engage surface (NS1) of the first driving tooth (center tooth 10a) faces the second non-engage surface (NS1) of the second driven tooth (when first contacting tooth surface AS1 of center tooth 10a engages with second contacting tooth surface AS2 of center tooth 20a, at least part of first non-contacting tooth surface NS1 of center tooth 10a faces second non-contacting tooth surface NS2 of upper tooth 20a; fig. 5A).
Regarding claims 20 and 22, Kubo discloses wherein the first portion (NS1) extends from a tooth top (10b) of the first gear (10) toward a tooth bottom (10c) of 
Although Kubo discloses a gear tooth with a planar non-engage tooth surface, Kubo is silent on the non-engage tooth surface overlapping a straight line passing through the rotation center of the first gear.
	Fluehmann teaches a drive transmission device having gears (1, 2) with teeth with an engage tooth surface (rounded surface of teeth) and a non-engage tooth surface (flat surface of teeth), and wherein said non-engage tooth surface includes a plane which extends from a tooth top side toward a tooth bottom side (flat surface of teeth includes a plane extending from a tooth top toward a tooth bottom), and the plane overlaps with a straight line which passes through a rotation center of the gear (the plane of the flat surface of teeth are radial lines and therefore overlap with a straight line passing through a rotation center of each gear; c. 1, ll. 59-62 and c. 2, ll. 8-9); a first non-engage surface (flat surface of tooth of gear 1) including a first portion overlapping with a first straight line which passes through a first center (a flat surface of a tooth of gear 1 is a radial line and therefore overlaps with a straight line passing through a rotation center gear 1; c. 1, ll. 59-62); a second non-engage surface (flat surface of a tooth of gear 2) 
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Kubo with the radially directed planar tooth surface of Fluehmann to provide a drive transmission device that only allows smooth rotation in one direction and prevents shocks from outside influences (c. 1, ll. 24-31).

Claims 4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (US 2017/0276219 A1) in view of Fluehmann (US 4,207,777), and further, in view of Wiederrecht (US 2006/0048596 A1).
Regarding claims 4 and 21, Kubo in view of Fluehmann disclose the invention as set forth above with regard to claims 1 and 18. 
Kubo in view of Fluehmann are silent on a cutaway beyond the dedendum circle of the gear.
Wiederrecht teaches a gear wherein a first non-engage tooth surface is cut away in a radial direction beyond a dedendum circle (a non-contacting surface of tooth 24 is cut away in a radial direction beyond a dedendum circle creating recess 28; fig. 2); wherein a first portion of the non-engage tooth surface extends beyond a circle overlapping with a tooth bottom of a first gear (a non-contacting surface of tooth 24 is cut away in a radial direction beyond a dedendum circle creating recess 28; fig. 2).
.

Claims 1, 6, 7, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 2011-085764 A) in view of Kubo et al. (US 2017/0276219 A1), and further, in view of Fluehmann (US 4,207,777).
Regarding claims 1, 6, and 7, Sato discloses a drive transmission device (fig. 4) for transmitting a driving force to a rotatable member (34), said device comprising: a first gear (73); and a second gear (78) in meshing engagement with the first gear (73), wherein said rotatable member (34) is a photosensitive member having a photosensitive layer and which an electrostatic latent image is capable of being formed by image exposure (Abstract, Solution); an image forming apparatus (10; fig. 1) for forming an image on a recording material (P), the apparatus (10)  comprising: a photosensitive member (34); an exposing portion (38) configured to expose said photosensitive member (34) to image light; a developing portion (42) configured to develop an electrostatic latent image formed on said photosensitive member (34) by said exposing portion (38); a transfer portion (62) configured to transfer the toner image onto the recording material (P); a fixing portion (60) configured to fix the toner image on the recording material (P); and said drive 
Regarding claim 11, Sato discloses an image forming apparatus (10; fig. 1) for forming an image on a recording material (P), the apparatus (10) comprising: a photosensitive member (34); an exposing portion (38) configured to expose said photosensitive member (34) to image light; a developing portion (42) configured to develop an electrostatic latent image formed on said photosensitive member (34) by said exposing portion (38); a transfer portion (62) configured to transfer the toner image onto the recording material (P); a fixing portion (60) configured to fix the toner image on the recording material (P); and a belt (32) stretched around a driving roller (54) and at least one follower roller (56); a first gear train (90; fig. 4) configured to transmit a driving force to said driving roller (gear train 90 transmits a driving force to driving roller 54 via driving gear 96; Abstract, Solution); and a second gear train (80) branched out of said first gear train (90) and configured to transmit a driving force to said photosensitive member (gear train 80 branches from gear train 90 and transmits a driving force to photoreceptors 34 via photoreceptor gears 84; Abstract, Solution); wherein a gear pair (73, 78; fig. 4) provided at a position where said second gear train (80) branched out of said first gear train (90) comprises a drive transmission device; wherein said first gear (73) is provided before branching, and said second gear (78) is provided after the branching, and wherein said photosensitive drum (34) is the rotatable member (photoreceptors 34 are rotatable members).
14, Sato discloses wherein said belt (32; fig. 1) is an intermediary transfer belt configured to sequentially receive the toner image from said photosensitive member (belt 32 is an intermediate transfer belt that receives a toner image from photoreceptors 34). 
Sato is silent on the first and second gears having teeth with a surface that are planar.
Kubo teaches a drive transmission device (1) for transmitting a driving force to a rotatable member (a drive target can be driven via drive pin 23; ¶ [0041]), said device comprising: a first gear (10); and a second gear (20) in meshing engagement with the first gear (10); wherein each tooth of said first gear (10; fig. 5A) includes, between a tooth top (10b) and a tooth bottom (10c), a first engage tooth surface (AS1) and a first non-engage tooth surface (NS1) on an opposite side of said first engage tooth surface (each tooth of first gear 10 includes between tooth tip 10b and tooth bottom 10c, a first contacting tooth surface AS1 and on an opposite side, a first non-contacting tooth surface NS1; fig. 5A), wherein each tooth of said second gear (20) includes, between a tooth top  (20b) of said second gear (20) and a tooth bottom (20c) of said second gear (20), a second engage tooth surface (AS2) and a second non-engage tooth surface (NS2) on an opposite side of said second engage tooth surface (each tooth of second gear 20 includes between tooth tip 20b and tooth bottom 20c, a second contacting tooth surface AS2 and on an opposite side, a second non-contacting tooth surface NS2; fig. 5A), wherein said first engage tooth surface (AS1) of a tooth of said first gear (10) engages to said second engage tooth surface (AS2) of a tooth of said second gear (first contacting tooth surface AS1 of first gear 10 engages to second contacting tooth surface AS2 of second gear 20; fig. 5A), and 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Sato with the gear teeth arrangement of Kubo to prevent interference between gears while maintaining strength of the gears and torque transmission (Kubo, ¶¶ [0068, 0071]).
Although Kubo discloses a gear tooth with a planar non-engage tooth surface, Kubo is silent on the non-engage tooth surface overlapping a straight line passing through the rotation center of the first gear.
	Fluehmann teaches a drive transmission device having gears (1, 2) with teeth with an engage tooth surface (rounded surface of teeth) and a non-engage tooth surface (flat surface of teeth), and wherein said non-engage tooth surface includes a plane which extends from a tooth top side toward a tooth bottom side (flat surface of teeth includes a plane extending from a tooth top toward a tooth bottom), and the plane overlaps with a straight line which passes through a rotation center of the gear (the plane of the flat surface of teeth are radial lines and therefore overlap with a straight line passing through a rotation center of each 
	It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the apparatus of Sato in view of Kubo with the radially directed planar tooth surface of Fluehmann to provide a drive transmission device that only allows smooth rotation in one direction and prevents shocks from outside influences (c. 1, ll. 24-31).

Claims 8, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 2011-085764 A) Kubo et al. (US 2017/0276219 A1), in view of Fluehmann (US 4,207,777), and further in view of Adachi et al. (US 2015/0234315 A1).
Regarding claims 8, 10, and 16, Sato in view of Kubo, in view of Fluehmann, disclose the invention as set forth above with regard to claim 1 and Sato further discloses an image forming apparatus (10; fig. 1) for forming an image on a recording material (P), the apparatus (10) comprising: a photosensitive member (34); an exposing portion (38) configured to expose said photosensitive member (34) to 
Sato in view of Kubo, in view of Fluehmann, are silent on a cleaner-less image forming apparatus.
Adachi et al., herein Adachi, teaches an image forming apparatus wherein a developing portion (3) is configured to collect the toner remaining on a photosensitive member (1) after image transfer by a transfer portion (¶ [0111]); wherein the toner remaining on said photosensitive member (1) of the image transfer is collected without a cleaning blade removing the toner in contact with said photosensitive member (residual toner on photosensitive drum 1 is collected by developing apparatus 3 without a cleaning blade; ¶ [0111]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Sato in view of Kubo, in view of Fluehmann, with the cleaner-less arrangement of Adachi to provide an apparatus with a smaller footprint by eliminating a waste toner container and separate cleaning device (Adachi, ¶ [0005]). 

Response to Arguments
Applicant’s arguments with respect to independent claim 1 have been considered but are moot because the new ground of rejection does not rely on any 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Troutman (US 295,597) is cited for its disclosure of first and second gears (B) with teeth that each have an engage tooth surface (rounded surfaces of teeth) and a non-engage tooth surface (flat surfaces of teeth), wherein the non-engage tooth surface includes a plane that overlaps with a straight line passing through a rotation center of each gear (fig. 2).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852